Title: To Alexander Hamilton from John H. Buell, 12 January 1800
From: Buell, John H.
To: Hamilton, Alexander


          
            Sir
            Bennington 12th. Jany 1800
          
          I have been honored with yours of the 3rd Instant which shall be strictly attended to—
          Lieut Richmond having made application to me for leave of absence to go to New Brunswick stating that he has business of consequence to himself which cannot be done in his absence—
          I have permitted him to go to New York and receive further indulgence from the Genl. if you should see proper—Some of the Officers are in arrear of Pay and Subsistence, he will at the same time take on their accounts and get their Money which I hope Sir you will approve of—
          The prospect of Recruiting in this state is better than I expected, I flatter myself that we shall be able to get two handsome Companys, you may be assured that we get good men or we get none—
          I refer you to Lieut Richmond for every information Respecting the Recruiting party under my Command—
          I have the honor to be Sir with great Respect Your Hubl. Servt
          
            John H. Buell Major
            2nd. U.S. Regt. Infantry
          
          Majr Genl. Hamilton—
        